UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2070


L. RUTHER,

                Plaintiff - Appellant,

          v.

DISCOUNT TIRE CO. OF VA, INC.; GG HOSPITALITY, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-01046-LO-MSN)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     L.   Ruther   appeals     the   district    court’s   order    summarily

dismissing his civil action.          We have reviewed the record and

find no reversible error.       Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.       Ruther v. Discount Tire Co. of VA, Inc.,

No. 1:16-cv-01046-LO-MSN (E.D. Va. Aug. 22, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                      2